DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Objections
Claim 16 is objected to because of the following informalities:  "the sidewall portions have a terminal end" should be ––the sidewall portions each have a terminal end––.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “the terminal end of the sidewall portions” should be ––the terminal ends of the sidewall portions–––.  Appropriate correction is required.
Claim 20 objected to because of the following informalities:  “integrally formed or metal” should read ––integrally formed of metal––.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 18, and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-3 and 18 refer to the sidewall portions having a “radial thickness”. It is unclear what this term is intended to mean in the context of the present application. The specification refers to a radial thickness in the context of a vortex finder (unclaimed), as well as the sidewall portions having a wall thickness, but given that the sidewall portions do not have a radial direction, the use of the phrase “radial thickness” in the context of the sidewalls is indefinite. For examination purposes, the term will be interpreted as referring to the wall thickness described in the specification.
Claims 4-14 and 21 are rejected under 35 U.S.C. 112(b) as they depend from claim 1 or intervening claims and do not resolve the issue of indefiniteness of the parent claims regarding the term “radial thickness” 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al (U.S. Patent Publication No. 20050066469), hereinafter Oh, in view of Altorf et al. (U.S. Patent No. 10427172) hereinafter Altorf and Conrad (U.S. Patent Publication No. 20140366314).
Regarding claim 1, Oh teaches a surface cleaning apparatus comprising:
	(a) an air flow path extending from a dirty air inlet (see fig. 2)); 
(b) a cyclone positioned in the air flow path (see fig. 2), the cyclone having an interior volume defining a cyclone chamber, the cyclone comprising 
	a cyclone chamber inlet body provided at a cyclone chamber inlet end (upper end 336), 
	a cyclone main body comprising an opposed end having an opposed end wall axially spaced apart from the cyclone chamber inlet end (dust receptacle 310, see fig. 3), 
	a cyclone chamber air outlet (outlet 311) and 
	a centrally positioned cyclone axis of rotation (see fig. 2), 
wherein the cyclone chamber inlet body comprises 
	a cyclone chamber inlet end wall (top of 330, see fig. 4) and 
	a plurality of spaced apart sidewall portions extending around at least a portion of a radial outer perimeter of the cyclone chamber inlet body (spaced apart guide members 337 extend around the outer perimeter, see figs. 3 and 4),

 (c) a suction motor (vacuum source 130, see fig. 2.)
	
Oh does not teach the presence of a clean air outlet from the surface cleaning apparatus, that the suction motor is positioned in the air flow path upstream of the clean air outlet, or that the sidewall portions have a radial thickness of 0.001 to 0.06 inches.
However, Conrad teaches a suction device with a cyclone positioned in the air flow path, a suction motor, and an air flow passage extending from a dirty air inlet to a clean air outlet wherein the suction motor is positioned upstream from the clean air outlet (see Conrad fig. 6). It would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Conrad of a clean air outlet and placing the suction motor upstream of said outlet, as doing so represents the use of a known technique to improve similar devices in the same way. Oh does not teach the presence of any outlet for the air to leave the cleaning device, including an outlet downstream of the suction device would prevent the build-up of downstream pressure which would otherwise interfere with the creation of suction necessary to draw dirty air into the device.
Additionally, Altorf teaches the use of sheet metal to construct a device for generating a swirling flow (see Altorf col. 2 lines. 22-30). Altorf does not specify a preferred gauge of sheet metal, however sheet metal is available in standard gauges within the range of .001 to .06 inches (e.g. 30 gauge steel sheet metal, see 15 U.S.C. § 206)
It would have been obvious to a person having ordinary skill in the art to implement the teachings from Altorf of scoring, cutting, and bending sheet metal to form a plurality of cyclone inlets into the apparatus of Oh. Doing so reduces costs in the manufacturing process (see Altorf, col. 2 lines 22-27 ).
claim 2, Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 1 wherein the radial thickness is 0.002 to 0.03 inches. (Altorf teaches the use of sheet metal in forming the device, (30 gauge steel sheet metal has a thickness of .0125 inches, see 15 U.S.C. § 206).
Regarding claim 3, Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 1 wherein the radial thickness is 0.005 to 0.015 inches (30 gauge steel sheet metal has a thickness of .0125 inches, see 15 U.S.C. § 206).
Regarding claim 4, Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 1 wherein the sidewall portions extend from the cyclone chamber inlet end wall towards the opposed end wall from the cyclone chamber inlet end wall (see Altorf fig. 2).
Regarding claim 5, Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 4 wherein the cyclone chamber inlet end wall and the sidewall portions are integrally formed. Altorf teaches that the center section 3 may be larger, allowing the formation of both the end wall and sidewall portions (see Altorf col. 4, lines 11-19).
Regarding claim 6, Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 2 wherein the cyclone chamber inlet end wall and the sidewall portions are integrally formed of metal. Altorf teaches the use of sheet metal to construct a device for generating a swirling flow (see Altorf col. 2 lines. 22-30).
Regarding claim 7, Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 1 wherein the cyclone chamber inlet end wall and the sidewall portions are integrally formed and the sidewall portions are mechanically shaped to extend generally axially away from the cyclone chamber inlet end wall (fins are shaped by bending, see Altorf col. 2 lines. 22-30). 
Regarding claim 8, Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 1 wherein the cyclone main body comprises a main body sidewall extending between the cyclone chamber inlet body and the opposed end wall and the cyclone chamber inlet body is mounted to the 
Regarding claim 9, Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 8 wherein the main body sidewall has a terminal end spaced from the opposed end wall, the sidewall portions have a terminal end spaced from the cyclone chamber inlet end and the terminal end of the sidewall portions mate with the terminal end of the main body sidewall (guide members 337 mate with sidewall 330, see Oh, fig. 2).
Regarding claim 11, Oh in view of Altorf teaches the surface cleaning apparatus of claim 1 wherein the cyclone chamber inlet body is formed from a sheet having a plurality of flanges extending outwardly from the cyclone chamber inlet end wall, and the sidewall portions are shaped by bending the flanges to extend at an angle to a plane in which the cyclone chamber inlet end wall extends. The inlets taught by Altorf have a plurality of flanges bent to extend at an angle to a plane in which the inlet wall extends (see Altorf fig. 2a).
Regarding claim 12, Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 1 wherein the cyclone chamber air outlet is provided at the opposed end. (Oh, see fig. 2)
Regarding claim 13, Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 1 but does not teach that it further comprises a dirt collection chamber exterior to the cyclone chamber and the cyclone further comprises a dirt outlet in communication with the dirt collection chamber wherein the dirt outlet is provided at the opposed end. 
Conrad teaches the concept of a dirt collection chamber exterior to a cyclone chamber (dirt collection chamber 124 see Conrad fig. 6 and paragraph [0087]) and a dirt outlet in communication with the dirt collection chamber wherein the dirt outlet is provided at the opposed end (see Conrad fig. 5 and paragraph [0087]). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Conrad with the device of Oh and Altorf, as doing so would improve cyclonic efficiency .

Claims 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Oh, Altorf, and Conrad as applied to claim 1 above, and further in view of Smith (U.S. Patent Publication No. 20130091813).
Regarding claim 14. Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 1, but does not teach that the cyclone has a diameter of 0.5 inches to 2.5 inches. 
However, Smith teaches a cyclonic separator wherein the ratio of the diameter of the dirt container to the diameter of each cyclone is no greater than 28:3 and no less than 12:3 (Smith paragraph [0041]). Smith additionally teaches that the dirt container has a diameter of approximately 130mm, or slightly over 5 inches (assuming 25.4mm per inch and rounding to the nearest inch). Applying this value to the maximum and minimum ratios between the dirt container and cyclone diameters previously described by Smith gives a range of cyclone diameters between 0.5 inches and 1.25 inches. It would have been obvious to a person having ordinary skill in the art to combine the teachings of Smith of relatively small cyclonic separators with the device of Oh and Altorf, as smaller cyclones are known in the art to have a higher separation efficiency than large cyclone (see Smith paragraph [0105]).
Regarding claim 21, Oh in view of Altorf and Conrad teaches the surface cleaning apparatus of claim 1, but does not teach that the cyclone has a diameter of 0.5 inches to 2.5 inches.

However, Smith teaches a cyclonic separator wherein the ratio of the diameter of the dirt container to the diameter of each cyclone is no greater than 28:3 and no less than 12:3 (Smith paragraph [0041]). Smith additionally teaches that the dirt container has a diameter of approximately .

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh in view of Conrad.
Regarding claim 15, Oh teaches a surface cleaning apparatus comprising: 
	(a) an air flow path extending from a dirty air inlet to a clean air outlet (see Oh, fig. 2); 
	(b) a cyclone positioned in the air flow path (see Oh, fig. 2), the cyclone having an interior volume defining a cyclone chamber (see Oh, fig. 2), the cyclone comprising 
	a cyclone chamber inlet body provided at a cyclone chamber inlet end (upper end 336), 
	a cyclone main body comprising an opposed end wall axially spaced apart from the cyclone chamber inlet end (base of dirt collecting receptacle 310), 
	a cyclone chamber air outlet (311, see Oh fig. 2) and a centrally positioned cyclone axis of rotation (see Oh fig. 2), wherein the cyclone chamber inlet body comprises 
a cyclone chamber inlet end wall (top 336, see Oh fig. 3) and 
	a plurality of spaced apart sidewall portions extending around at least a portion of a radial outer perimeter of the cyclone chamber inlet body (guide members 337 are placed around radial outer perimeter of first side surface 331, see Oh fig. 3), 
	wherein a plurality of openings are provided between the spaced apart sidewall portions, the openings providing a plurality of cyclone chamber inlets (gaps 335, see Oh fig. 3); and, 
	(c) a suction motor (130);

Oh does not explicitly teach the presence of a clean air outlet or that the suction motor is positioned in the air flow path upstream of the clean air outlet.
However, Conrad teaches a suction device with a cyclone positioned in the air flow path, a suction motor, and an air flow passage extending from a dirty air inlet to a clean air outlet wherein the suction motor is positioned upstream from the clean air outlet (see Conrad fig. 6). It would have been obvious to a person having ordinary skill in the art to incorporate the teachings of Conrad of a clean air outlet and placing the suction motor upstream of said outlet, as doing so represents the use of a known technique to improve similar devices in the same way. Oh does not teach the presence of any outlet for the air to leave the cleaning device, including an outlet downstream of the suction device would prevent the build-up of downstream pressure which would otherwise interfere with the creation of suction necessary to draw dirty air into the device.

Regarding claim 16, Oh in view of Conrad teaches the surface cleaning apparatus of claim 15 wherein the main body sidewall has a terminal end spaced from the opposed end wall, the sidewall portions have a terminal end spaced from the cyclone chamber inlet end and the terminal end of the sidewall portions mate with the terminal end of the main body sidewall (guide members 337 mate with sidewall 330, see Oh, fig. 2).

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh and Conrad as applied to claim 15 above, and further in view of Altorf.

Regarding claim 18, Oh in view of Conrad teaches the surface cleaning apparatus of claim 15 but does not teach that the sidewall portions have a radial thickness of 0.001 to 0.06 inches.
However, Altorf teaches the use of sheet metal to construct a device for generating a swirling flow (see Altorf col. 2 lines. 22-30). Altorf does not specify a preferred gauge of sheet metal, however sheet metal is available in standard gauges within the range of 0.001 to 0.06 inches (e.g. 30 gauge sheet metal steel, see: 15 U.S. Code 206 https://www.law.cornell.edu/uscode/text/15/206).
It would have been obvious to a person having ordinary skill in the art to implement the teachings from Altorf of scoring, cutting, and bending sheet metal to form a plurality of cyclone inlets into the apparatus of Oh. Doing so reduces costs in the manufacturing process (see Altorf, col. 2 lines 22-27 ).
Regarding claim 19, Oh in view of Conrad teaches the surface cleaning apparatus of claim 15 but does not teach that the cyclone chamber inlet body is formed from a sheet having a plurality of flanges extending outwardly from the cyclone chamber inlet end wall, and the sidewall portions are shaped by bending the flanges to extend at an angle to a plane in which the cyclone chamber inlet end wall extends. 
However, Altorf teaches the concept of an inlet body with a plurality of flanges bent to extend at an angle to a plane in which the inlet wall extends (see Altorf fig. 2a). 
It would have been obvious to a person having ordinary skill in the art to implement the teachings from Altorf of scoring, cutting, and bending sheet metal to form a plurality of cyclone inlets into the apparatus of Oh. Doing so reduces costs in the manufacturing process (see Altorf, col. 2 lines 22-27).

claim 20, Oh in view of Conrad teaches the surface cleaning apparatus of claim 15 but does not teach that the cyclone chamber inlet end wall and the sidewall portions are integrally formed or metal.
However, Altorf teaches the use of sheet metal to construct a device for generating a swirling flow (see Altorf col. 2 lines. 22-30).
It would have been obvious to a person having ordinary skill in the art to implement the teachings from Altorf of scoring, cutting, and bending sheet metal to form a plurality of cyclone inlets into the apparatus of Oh. Doing so reduces costs in the manufacturing process (see Altorf, col. 2 lines 22-27).
Allowable Subject Matter
Claims 10 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hu (WO 2012129774) teaches a cleaner having small secondary cyclones.







Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723